Title: To Benjamin Franklin from Antoinette-Cécile Clavel, dite Mademoiselle Saint-Huberti, and Christian Karl Hartmann, [before 1 February 1783]
From: Saint-Huberti, Antoinette-Cécile Clavel, “dite” Mlle,Hartmann, Christian Karl
To: Franklin, Benjamin


[before February 1, 1783]
Votre Excellence est invitée d’honorer de Sa présence le Concert des Amateurs qui Se donnera le 1er. février 1783, dans la Salle du Contrat Social, Rue Coqhéron de la part de Madelle. St. huberti et de Mr. hartman Directeur dudit Concert./.
Son Excellence voudra bien accepter les deux Billets d’Entrée ci-joints./.
